tcmemo_2010_48 united_states tax_court john f esther k chow petitioners v commissioner of internal revenue respondent docket no filed date john f and esther k chow pro sese sarah a herson for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively for respondent determined an addition_to_tax of dollar_figure under sec_6651 and an amount to be determined under sec_6651 respondent also determined accuracy-related_penalties of dollar_figure and dollar_figure under sec_6662 for and respectively all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioners are entitled to reduce rental income and capital_gains by amounts not conceded by respondent whether petitioner esther k chow was a professional gambler entitling her to deduct fully her gambling_losses against gambling income on schedule c profit or loss from business as business_losses or whether those losses are deductible only on schedule a itemized_deductions as itemized_deductions whether petitioners are liable for additions to tax under sec_6651 for late filing of their federal_income_tax return and whether petitioners are liable for penalties under sec_6662 with respect to their and returns findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in san gabriel california at the time that they filed their petition petitioner john f chow dr chow is a retired physician petitioner esther k chow petitioner studied as a medical laboratory technician from through petitioners operated a medical practice they built a medical office and pharmacy on property on del mar avenue in rosemead california in and petitioners’ income consisted of rental income gains from sales of real_property and social_security_benefits petitioners’ rental property included residential property on lilac place in los angeles and before its sale in the del mar avenue property they incurred various expenses including legal expenses relating to the rental property during they incurred expenses of dollar_figure paid to the department of water and power and dollar_figure paid to the department of building and safety with respect to the lilac place property the del mar avenue property was sold in for dollar_figure at that time petitioners paid dollar_figure to secure release of a lien recorded against the property by their former attorney kenneth hopp hopp had represented petitioners in relation to a civil rights action against san bernardino county california the lien was filed after hopp secured a judgment against petitioners also at the time the del mar avenue property was sold petitioners paid dollar_figure to dr chow’s sister and her husband in repayment of a loan about petitioner began gambling after dr chow underwent surgery in petitioner began playing slot machines extensively and exclusively at the morongo casino in cabazon california she gambled on days in and days in in petitioner won jackpots of dollar_figure or more and in she won jackpots of dollar_figure or more in she won two dollar_figure jackpots two dollar_figure jackpots and single jackpots of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in all she had gambling winnings of dollar_figure and gambling_losses of dollar_figure in she had gambling winnings of dollar_figure and gambling_losses of dollar_figure in if the winnings and losses are calculated on a net_basis for each slot machine session in which she played over a period of time and did not take more than a 3-hour break she had total gambling income of dollar_figure and losses of dollar_figure in and income of dollar_figure and losses of dollar_figure in petitioners did not use a professional preparer to prepare their federal_income_tax returns the first form_1040 u s individual_income_tax_return for received by the internal_revenue_service irs was signed on date and received on date it was labeled amended_return but was not on a form 1040x amended u s individual_income_tax_return prescribed for amended returns on that return petitioners deducted on schedule a dollar_figure as gambling_losses which they included in the amount of itemized_deductions used to offset their adjusted_gross_income they reported no taxable_income and no tax due copies of forms w-2g certain gambling winnings were attached to the return on date petitioners signed and sent to the irs a form 1040x for they again included dollar_figure as gambling_losses on schedule a and deducted them against adjusted_gross_income they reported no taxable_income and no tax due on date petitioners signed and sent to the irs another form 1040x for on this form 1040x petitioner was identified as a professional gambler since on a schedule c petitioners reported gambling income of dollar_figure the amounts shown on the attached copies of forms w-2g and deducted cash capital used of dollar_figure showing a schedule c loss of dollar_figure although the manner of computation is unclear from this form 1040x the reported adjusted_gross_income was reduced by amounts that included the claimed gambling_losses petitioners reported no taxable_income and no tax due petitioners’ form_1040 for was signed by petitioners and sent to the irs on date both petitioners were shown as retired on that return they reported a dollar_figure gain from sale of the del mar avenue property they deducted from adjusted_gross_income dollar_figure as gambling_losses based on a detailed gambling statement for attached to the return but they did not include a schedule c among the deductions claimed on schedule a as miscellaneous deductions were loans reimbursements dollar_figure dollar_figure totaling dollar_figure again petitioners reported no taxable_income and no tax due on date petitioners signed and sent to the irs a form_1040 marked amended_return their occupations were shown as retired on schedule a petitioners claimed as miscellaneous deductions gambling_losses capital used dollar_figure wg forms dollar_figure and included dollar_figure in the total itemized_deductions claimed they also deducted dollar_figure from adjusted_gross_income on the first page of the form_1040 and reported no taxable_income and no tax due on date petitioners signed and sent to the irs a form 1040x for on this form 1040x petitioner was shown as a professional gambler since to present a schedule c was attached and reported a loss of dollar_figure which was claimed to reduce adjusted_gross_income petitioners reported dollar_figure as taxable_income and dollar_figure tax due sometime before the form sec_1040x were submitted to the irs in date petitioner met with an irs representative concerning the proper method of reporting petitioners’ income and losses the use of schedule c was commenced after discussions with the irs representative sometime before date the date of the statutory notice petitioners’ returns were examined by the irs during the course of the examination bank records including canceled checks were delivered to the examining agent the records were subsequently misplaced and were not available by the time of trial in date opinion unfortunately the parties have expended much effort during the process of this case disputing matters that have no effect on the decision to be entered petitioners have from the beginning and through their posttrial briefs chosen to make spurious attacks on respondent’s agents and counsel and to file motions and requests for relief that have no reasonable basis in fact or in law their claims range from deliberate destruction and falsification of records to elder abuse we will not detail or address those claims in this opinion because they have no colorable merit and do not affect the resolution of issues properly before the court notwithstanding the difficulties created by petitioners’ approach to this case the parties were able to settle substantial issues and to enter into stipulations of many of the controlling facts respondent has conceded charitable_contribution deductions and some rental expenses that had been disallowed in the statutory notice other claimed rental expenses and basis adjustments relating to petitioners’ sale of the del mar avenue property remain in dispute as personal expenses or are unsubstantiated the most significant issue is classification of petitioner’s gambling_losses as business_losses of a professional gambler or losses in an activity_not_engaged_in_for_profit if the former the losses may fully offset the gains reportable on schedule c if the losses are only reportable as itemized_deductions on schedule a the itemized_deductions other than the gambling_losses are subject_to reduction pursuant to sec_68 the addition_to_tax for late filing of petitioners’ return and the accuracy-related_penalty for both years also remain in dispute as a general_rule taxpayers have the burden of proving that they are entitled to the deductions that they claim rule a 292_us_435 512_f2d_882 9th cir affg tcmemo_1972_133 under sec_7491 the burden_of_proof shifts to respondent if petitioners complied with requirements to substantiate an item maintained all required records and presented credible_evidence as to a factual issue rental expenses petitioners claim expenses in and relating to their lilac place rental property beyond the amounts allowed in the statutory notice or conceded by respondent the disputed items for relate to lawsuits involving petitioners a real_estate broker and others although petitioners have presented partial documents from several lawsuits they have not presented credible_evidence or corroborating evidence that they paid in the amounts that they claim for that year they are not entitled to any additional rental deductions for for petitioners presented copies of two money orders for dollar_figure and dollar_figure dated in the money orders appear to be for public services relating to the lilac place property petitioners are entitled to an additional deduction of dollar_figure on schedule e supplemental income and loss del mar avenue property adjustments petitioners seek to reduce their taxable gain on the sale of the del mar avenue property in by the amounts used to pay off a judgment obtained by their former attorney and to pay back a loan from relatives petitioners originally reported these items as miscellaneous expenses on schedule a respondent contends that the origin of the judgment ie attorney’s fees incurred in civil rights litigation was personal petitioners contend that removal of the judgment lien was necessary to clear title to the del mar avenue property and that hopp’s fees were deductible attorney’s fees however respondent is correct that paying a judgment having a personal origin does not increase petitioners’ basis in the property sold and that attorney’s fees incurred in personal litigation are not otherwise deductible see generally 372_us_39 holding that the origin and character of the claim with respect to which the expense was incurred not its consequence to the taxpayer is controlling in the determination of whether the expense is business or personal the litigation with petitioners’ former attorney had no relationship to operating acquiring or defending title to the del mar avenue property payment of the judgment obtained by the attorney was a nondeductible personal_expense under sec_262 and did not increase petitioners’ basis in the del mar avenue property under sec_1016 see heger v commissioner tcmemo_1993_408 affd without published opinion 35_f3d_561 5th cir petitioners claim that they borrowed dollar_figure from relatives and repaid the loan at the time the del mar avenue property was sold on their original federal_income_tax return for they deducted this amount as loans reimbursements on schedule a it was not separately itemized on the schedules attached to the amended returns for petitioners have not presented credible_evidence that dollar_figure was spent on amounts properly added to the basis of the property they have failed to satisfy their burden_of_proof or to shift the burden_of_proof to respondent with respect to this item petitioner’s gambling activities the parties have stipulated petitioner’s winnings and losses as reflected in the records maintained by the morongo casino respondent has calculated the losses using a session-based analysis ie by netting wins and losses per slot machine session as described in laplante v commissioner tcmemo_2009_226 regardless of the methodology petitioner’s losses exceeded her winnings in each year she is not however entitled to deduct those losses against other income even if we conclude that she is a professional gambler see sec_165 762_f2d_1369 9th cir kochevar v commissioner tcmemo_1995_607 petitioners rely on 480_us_23 as similar to petitioner’s situation and the standard by which she should be determined to be a professional gambler in commissioner v groetzinger supra pincite the supreme court held that if one’s gambling activity is pursued full time in good_faith and with regularity to the production_of_income for a livelihood and is not a mere hobby it is a trade_or_business the supreme court did not hold as petitioners contend that all gamblers are in the trade_or_business of gambling and that classifying gamblers is improper discrimination respondent asserts that the facts of groetzinger are not similar to those of this case consistent with other cases using the groetzinger standard the parties analyze petitioner’s gambling activities with regard to regulations promulgated under sec_183 to identify activities not engaged in for profit see eg hastings v commissioner tcmemo_2009_69 merkin v commissioner tcmemo_2008_146 whether the taxpayer engages in an activity with the primary purpose of making a profit is a question of fact to be resolved based on all the facts and circumstances in a particular case 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs while the test for whether a taxpayer engaged in an activity with the intention of making a profit takes into account the subjective intention of the taxpayer greater weight is given to the objective facts than is given to the taxpayer’s mere statement of intent see sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of relevant factors to be weighed when considering whether a taxpayer is engaged in an activity for profit the relevant factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other activities for profit the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any that are earned from the activity the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved in the activity no one factor is determinative of whether an activity is engaged in for profit 722_f2d_695 11th cir affg 78_tc_471 golanty v commissioner supra pincite sec_1_183-2 income_tax regs some of the factors do not apply or are neutral here respondent asserts that petitioner had no business plan did not seek or follow expert advice and did not adhere to her alleged pattern of strategic times to gamble thus respondent argues that petitioner did not carry on her activities in a businesslike manner and did not use the skills involved in her prior successful activity of managing dr chow’s medical practice petitioner testified that she had on the job training as a professional gambler beginning in that she read a couple of books about slot machine strategy and that she had reasons for gambling on particular days and during particular hours the nature of gambling or other high-risk activities makes comparison to businesslike conduct of more traditional businesses difficult there seem to be no recognizable standards for a businesslike approach to slot machine gambling therefore these factors are not conclusive the record contains information about petitioner’s history of profits and losses only for the years in issue petitioner received substantial jackpots but she continued to play until the overall results whether on a session-by-session basis or an annual basis were substantial losses her gambling and her losses increased from to when the substantial proceeds of the sale of the del mar avenue property permitted her to increase the capital she claims to have invested in the gambling activity petitioners however were retired and the record suggests that sale of the del mar avenue property eliminated a substantial source of rental income petitioners’ other income would not permit petitioner to sustain such losses indefinitely in the future petitioners’ situation is distinguishable from cases respondent cites in which other sources of income allowed a taxpayer to pursue an activity as a hobby without expectation of profit the parties dispute whether petitioner maintained appropriate records of her gambling activities petitioners claim that respondent’s agents are responsible for loss of certain records and that therefore respondent cannot show that they did not maintain adequate_records petitioner did not maintain a logbook but the casino records of her activities allowed the parties to reconstruct the stipulated amounts of winnings and losses cf estate of espinoza v commissioner tcmemo_2005_239 the schedules and forms w-2g attached to petitioners’ returns were detailed as to dates and amounts while petitioners’ calculations of deductible losses were erroneous they appear to be attributable to a misunderstanding of the law rather than to insufficient records respondent acknowledges that petitioner engaged in gambling during and with continuity and regularity it is unclear from her testimony whether she derived pleasure from it but that factor is generally neutral see eg strickland v commissioner tcmemo_2000_309 petitioner strongly disputes a suggestion by respondent’s agent that her gambling was compulsive or addictive her activities appear similar to those in other cases not involving professional gamblers but there is no evidence from either party sufficient to draw a conclusion about psychological factors cf gagliardi v commissioner tcmemo_2008_10 bearing in mind that the expectation of profit is a matter of subjective intent and need not be reasonable see sec_1 a income_tax regs we believe that the preponderance_of_the_evidence favors petitioner’s claim that during and she pursued gambling with a profit objective this is a close case and petitioners would be prudent to abandon gambling as a potential source_of_income we conclude however that petitioner was a professional gambler during and and may deduct her gambling_losses to the extent of her gambling winnings on schedule c of course she may not deduct any excess losses from petitioners’ adjusted_gross_income from other sources late filing of return sec_6651 provides that in the case of failure_to_file a tax_return on the date prescribed for filing including any extension of time for filing there shall be added to the tax required to be shown on the return an amount equal to percent of that tax for each month or fraction thereof that the failure_to_file continues not exceeding percent in the aggregate unless it is shown that the failure_to_file timely is due to reasonable_cause and not due to willful neglect under sec_7491 respondent has the burden of production and has produced records showing that petitioners’ return was not received by the irs until date petitioners claim that they filed a form_1040 for on date and that they always filed their tax returns on time the document that petitioners claim was their timely form_1040 dated date has attached schedules c and e that are identical to those attached to the form 1040x sent to the irs in date they are not attached to the purported amended_return filed in date petitioners claim that the attachments were erroneous due to rushing to include the document as an exhibit to the stipulation after reviewing the entire history of petitioners’ filings and shifting positions we cannot accept the testimony concerning a timely filed return for because petitioners deny that the return was late they have not suggested any reasonable_cause therefore petitioners are liable for an addition_to_tax under sec_6651 on the recomputed deficiency for that year sec_6662 accuracy-related_penalty sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs on each version of their form sec_1040 petitioners attempted to deduct wagering losses against other income directly contrary to sec_165 that issue alone justifies application of the penalty to the final recomputed deficiency for each year petitioners also claimed deductions that were contrary to sec_262 or were not substantiated they spoke to irs representatives but obviously rejected or misinterpreted the advice they received there is no indication that they ever sought independent professional tax_return preparation advice or otherwise exercised reasonable diligence to determine the correctness of their returns as in umstead v commissioner tcmemo_1982_573 petitioners were negligent in displaying an unwillingness to understand any explanation of the tax laws other than their own misguided notions their tendency to use self- help caused problems with their returns and with their conduct of this case and they are urged to consult competent tax professionals before filing their returns or engaging in litigation in this court in the future petitioners also claim that there are no penalties due because they owe no tax but they are wrong about that the sec_6662 penalty will apply to the recomputed deficiency for each year we have considered the other arguments of the parties they are irrelevant moot or without merit to reflect concessions and our conclusions stated above decision will be entered under rule
